Title: From Thomas Jefferson to Thomas Mann Randolph, 17 October 1806
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington Oct. 17. 06.
                        
                        This will be handed you by mr Brodie, an English gentleman, looking out for a settlement in this country to
                            which he may bring his family, & live in quiet & retirement. he proposes to purchase a farm which he will employ as a
                            grazing farm, merely to give him something to do, depending on other resources for his principal support. he has a
                            preference for our part of the country, & I have informed him that mr Henderson’s lands near Monticello, were for sale, &
                            I believed mr Overton’s. I informed him the latter would be much the dearest, but had the advantage of the market of
                            Charlottesville at it’s door for the productions of his farm, & of the garden should he add that to his plan, & that I
                            would take 100. or 150. acres of it, to which he assents if he makes that purchase. he has been a year or two in this
                            neighborhood & appears to be a very worthy & inoffensive man, & perfectly polite. I take the liberty of recommending
                            him to you as a stranger who will be thankful to you for your advice & information for his conduct in any transaction
                            which he may enter into. I had given him letters to yourself and mr Divers on a former occasion when he had proposed this
                            journey. he got taken off from that by a prospect of a purchase here, which has since failed. Accept my affectionate
                            salutations.
                        
                            Th: Jefferson
                            
                        
                    